Citation Nr: 0013827	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1986.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1995 RO decision which, in pertinent part, denied 
the veteran's claim for service connection for a bilateral 
hip disability, including as secondary to a service-connected 
low back disability.  A personal hearing was held before an 
RO hearing officer in January 1997.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a bilateral hip 
disability.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a bilateral hip disability.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1966 to April 1986.  There are no service medical records 
associated with the file, and repeated attempts to locate 
service medical records or obtain them from the National 
Personnel Records Center have been unsuccessful.

At a January 1990 VA examination, the veteran did not 
complain of a bilateral hip disability, and no hip pathology 
was noted.

In a February 1990 decision, the RO established service 
connection for a low back disability characterized as history 
of lumbosacral strain with X-ray evidence of degenerative 
joint disease.

Post-service medical records are negative for a bilateral hip 
disability until December 1994.  

A December 1994 private X-ray study of the pelvis and right 
hip from Cape Fear Memorial Hospital reflects a diagnostic 
impression of probable bilateral osteonecrosis of the hips, 
more pronounced on the right.  The examiner also noted 
degenerative changes in both hips.

Private medical records dated in February 1995 from J. K. 
Miller, M.D., reflect treatment for bilateral hip pain.  By a 
letter dated in February 1995, Dr. Miller noted that he first 
treated the veteran in January 1995.  He indicated that the 
veteran had avascular necrosis of the right hip resulting in 
subchondral fracture or collapse, and had multilevel 
degenerative disc disease resulting in low back pain.  A 
February 1995 magnetic resonance imaging (MRI) study of both 
hips showed avascular necrosis of the right femoral head with 
secondary degenerative change of the right hip, and minimal 
avascular necrosis of the left femoral head.

VA outpatient treatment records dated in February 1995 
reflect treatment for low back pain and right hip pain.  In a 
February 1995 treatment note, the examiner indicated that a 
private MRI study revealed avascular necrosis of the right 
femoral head with early changes of the left femoral head.  

In March 1995, the RO received the veteran's claim for 
service connection for a bilateral hip disability secondary 
to service-connected back strain.

At an April 1995 VA examination, the veteran complained of 
back pain and right hip pain.  The examiner noted that he had 
reviewed private X-ray studies, and diagnosed degenerative 
changes and degenerative disc disease of the spine, and 
avascular necrosis of both hips, right greater than left.

Records from the Social Security Administration (SSA) dated 
in June 1995 reflect that the veteran was awarded disability 
benefits based on a primary diagnosis of avascular necrosis 
of the right hip, and a secondary diagnosis of discogenic and 
degenerative disorders of the back.  It was determined that 
the veteran became disabled in June 1995.  The SSA considered 
private and VA medical records dated from 1993 to 1995.  A 
December 1994 holding and observation note from Cape Fear 
Memorial Hospital shows that the veteran's treating physician 
was Dr. F. Van Nynatten, and that the veteran presented with 
a primary complaint that his hip had gone out.  The veteran 
reported that his hip went out frequently.  The diagnosis was 
immobility (of the hip), with an inability to ambulate 
without assistance.  By a letter dated in January 1995, Dr. 
Van Nynatten indicated that the veteran reported a 26-year 
history of sciatica and hip pain.  The diagnosis was chronic 
recurrent sciatica.

By a statement dated in August 1995, the veteran asserted 
that he was treated for a hip condition during military 
service in 1969.

By a statement dated in July 1996, the veteran asserted that 
his service medical records were missing, and reiterated that 
he was treated for a hip condition during service.  He 
contended that his back condition caused and exacerbated his 
hip condition.

At a January 1997 RO hearing, the veteran reiterated many of 
his assertions.  He stated that he first had hip pain in 1969 
during military service; he said he awoke one day and had 
developed a limp.  He said that only his right hip was 
treated during service.  He related that he went to sick call 
and was placed on limited duty for two months as a result of 
this condition.  He said he received physical therapy for two 
months.  He reported subsequent in-service treatment for his 
hip symptoms.  He said he had intermittent hip pain ever 
since that time, and his condition worsened in 1994.  He said 
doctors told him his current hip condition was related to his 
condition in service.

At a July 1997 VA examination of the hips, the veteran 
reported that during service in 1969, he awoke one morning 
and his right foot was internally rotated, and he was unable 
to move his hip.  He said he was treated and the condition 
did not bother him again until 1978 when he was diagnosed 
with avascular necrosis.  X-ray studies of the hips showed 
early avascular necrosis of the right and left femoral heads.  
The diagnosis was avascular necrosis of both hips.  

At a July 1997 VA spinal examination, the veteran complained 
of intermittent low back pain.  The diagnoses were 
degenerative disc disease of the lumbosacral spine, rule out 
degenerative arthritis, and avascular necrosis of both hips.  
The examiner noted that he had reviewed the veteran's claims 
file, which was devoid of service medical records.  He opined 
that back pain such as degenerative disc disease of the 
lumbosacral spine in general could not produce avascular 
necrosis of the hip.  He stated that avascular necrosis is 
caused by an incident which produces a loss of blood supply, 
and that the hip eventually degenerates.  He added that 
avascular necrosis could also be caused by steroid treatment, 
but noted that there was no history of such in this case.  He 
opined that the use of non-steroidal anti-inflammatory 
medication was not a contributory cause of avascular 
necrosis.  The doctor noted that obviously service connection 
could not be granted [on a direct basis] without records from 
the veteran's military service, and he commented, "This 
could have happened in the 1969 episode that veteran 
complains with abnormal position that he could not move his 
hip.  There could be subluxation of the hip at that time and 
it would be appropriate at this time that the veteran would 
begin to have severe pain in the right hip from the avascular 
necrosis."  

In a March 2000 written presentation, the veteran's 
representative asserted that another VA examination should be 
performed to obtain a medical opinion on the relationship 
between the veteran's service-connected back condition and 
his bilateral hip disability.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder; when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran claims service connection for a bilateral hip 
disability which he asserts was either incurred during 
military service or was caused or aggravated by his service-
connected low back disability.   His claim presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000); Grivois v. Brown, 
6 Vet. App. 136 (1994).  For the veteran's claim for service 
connection to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. 
§ 3.310) and a current disability (medical evidence).  
Hensley, supra; Libertine v. Brown, 9 Vet. App. 521 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

There are no service medical records available from the 
veteran's 1966-1986 active duty.  The first medical evidence 
of a bilateral hip disability is dated in late 1994, over 8 
years after service, when the veteran was diagnosed with 
probable bilateral osteonecrosis of the hips with 
degenerative changes.  Subsequent medical records reflect a 
diagnosis of avascular necrosis of both femoral heads.

At a July 1997 VA examination, with regard to the question of 
direct service connection for a hip condition, the doctor 
speculated that an alleged episode in service could have 
started the condition, although it was noted that obviously 
service connection could not be granted without service 
records.  As to secondary service connection, the doctor 
opined that the veteran's low back condition could not 
produce his current avascular necrosis of the hip.

The Board finds that the VA doctor's opinion specifically 
indicates that the veteran's service-connected low back 
condition did not cause his bilateral hip disability.  The 
opinion regarding possible in-service incurrence is 
speculative and equivocal at best, and does not provide a 
positive link between the veteran's alleged in-service hip 
pain and his current avascular necrosis of both femoral 
heads.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The veteran has not presented competent medical evidence 
linking his current bilateral hip disability with any 
incident of service or with his service-connected low back 
disability.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology, and his statements 
do not serve to make his claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that his hip pain began in service, 
does not constitute competent medical evidence of causality 
as required for a well-grounded claim.  LeShore v. Brown, 8 
Vet. App. 406 (1996). The veteran's testimony, to the effect 
that he was told by a physician that his current hip 
disability began in service, cannot be considered competent 
evidence as a layman's account of what a physician 
purportedly said is too attenuated and inherently unreliable.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran has not submitted competent medical evidence 
linking the current bilateral hip disability with service or 
with an established service-connected condition including the 
service-connected low back disability.  Without such 
evidence, the claim for service connection is implausible and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Libertine, supra; Caluza, supra.


ORDER

Service connection for a bilateral hip disability is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

